The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US 2002/0124896, newly applied).  In the patent publication O'Connor teaches a specimen treatment method for treating an object component in a specimen using a specimen treatment chip, the specimen treatment method comprising: with respect to figure 7A and its associated description, performing a first treatment step of supplying a specimen containing an object component to a specimen treatment chip in which a first fluid module (701) for applying a first treatment step to an object component in a specimen, and a second fluid module (702) provided separately from the first fluid module for applying a second treatment step to the object component to which the first treatment step has been applied, are installed on a first surface of a substrate, through a first connection port (708) provided on a second surface of the substrate, to feed the specimen in the specimen treatment chip to the first fluid module, wherein the first connection port is connected to the first fluid module through a substrate flow channel that is integrally formed in the substrate; and performing the second treatment step on the object component to which the first treatment step has been applied by feeding the object component in the first fluid module to the second fluid module through a connection flow channel (also see at least the abstract for the fact that each microfluidic module is capable of performing at least one operation and paragraph [0013]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan (US 2005/0084424), Handique (US 2006/0205085), Althaus (US 2006/0207891), Lin (US 2007/0036691), Link (US 2008/0003142) or Jovanovich (US 2008/0014576) in view of O’Connor (as described above).  O’Connor does not teach modules for specific preparation sequences.  
In each of Ganesan, Handique, Althaus, Lin, Link or Jovanovich apparatus and methods are described including preparation sequences that are performed in modules that include one or more of the steps in claims 3-5.  In each, the connection between modules is either not specifically described as including a substrate to which the modules are connected or is not well described at all.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the modules of the Ganesan, Handique, Althaus, Lin, Link or Jovanovich devices on one surface of a substrate as taught by either O’Connor with fluid connection ports on a second surface of the substrate as taught by O’Connor because of the ability to separately optimize each step in a multistep process or the functionality provided by the device of O’Connor to create many different types of sample treatment procedures (see at least paragraph [0089]).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesan, Handique, Althaus, Lin, Link or Jovanovich  in view of O’Connor as applied to claim 1 above, and further in view of Chow (US 5,955,028).  Ganesan, Handique, Althaus, Lin, Link or Jovanovich do not teach how the device interfaces with an installation unit.  

It would have been obvious to one of ordinary skill in the art at the time that the application was filed to provide the Ganesan, Handique, Althaus, Lin, Link or Jovanovich devices with an interface with an installation such as taught by Chow because of its ability to accept and interface with a variety of treatment/analysis substrates to allow them to perform their intended treatment/preparation/analysis as taught by Chow.  
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.  In response to the claim changes a new rejection under 35 U.S.C. 102(a)(1) has been applied against claim 22 and the rejections and 35 U.S.C. 103 have been modified to incorporate the newly applied O’Connor reference.  The indication that claims were rejected under 35 U.S.C. .  
With respect to the obviousness rejection, the newly applied O’Connor patent publication shows an embodiment in figure 7A which is almost anticipatory of claim 1.  With respect to the rejection, O’Connor provides flexibility capable of having many modules in series that can be added, removed or exchanged to produce a sequence of steps.  Thus it provides a way to combine/incorporate the modules of the Ganesan, Handique, Althaus, Lin, Link or Jovanovich references into an integrated system.  Of the primary references, at least the first two clearly show that the addition of a fluid to a subsequent module is required.  It application to that module in the same manner as the fluid/sample is added to the first module with an input on the second surface of the substrate would have been considered an obvious modification to incorporate the O’Connor teachings into the Ganesan, Handique, Althaus, Lin, Link or Jovanovich references.  For these reasons applicant’s arguments are not persuasive  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is directed to modular construction of fluidic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797